1.	The Amendment filed on September 13, 2021 has been considered.  
Claims 4 and 13-20 are canceled; 
Claims 21-29 are added; and 
Claims 1-3, 5-12 and 21-29 are pending.
Upon reconsideration, Claims 1-3, 5-12 and 21-29 are ineffective to overcome the previous prior arts in view of the new Reference as applied by the following modified Rejection.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-3, 5-14, and 21-29 are rejected under 35 USC 103 as obvious over Legrand (US 2017/0268473 A1) in view of Wright (US 6,120,005).
Regarding claim 1, Notes Figures 1-4, and 8, Legrand teaches an injector [injector (10)] for injecting fuel, comprising: an injector housing [body (29)], a movable nozzle needle [needle (16)] which is arranged in the injector housing (29) and has a nozzle needle tip [pointed end (46)], and a nozzle needle seat [seat (48)] for receiving the nozzle needle tip (46), further notes abstract, which described wherein a contact [Figure 1 clearly shows the contact which indicated as a dark line from lug (86) to ground (G)] pairing of nozzle needle (16) and nozzle needle seat (48) constitutes switch [circuit (84)] which on contact of the nozzle needle tip (46) with the nozzle needle seat (48) assumes a closed state [closed position (PF)] and upon interruption of the contact assumes an open state [open position (PO)], the injector (10) is provided with an input line [from (86) to needle (16)] and an output line [from needle (16) to housing 29) or ground (G)] for actuating a movement of the nozzle needle (16) [abstract], the switch includes a first terminal and a second terminal, the first terminal of the switch is connected to the input line, the second terminal of the switch is connected to the injector housing [Figure 8 shows connection of the injector (10) with switch]; and a plug injector [connector (70)].
Legrand does not specifically teaches a plug of the injector has two poles and includes the input line and the output line and includes no further lines for a state detection.
Notes Figures 3 and 6, Wright teaches a fuel injector (12) includes the switch [switch structure (26)] includes a first terminal and a second terminal [see Figure 3], the first terminal of the switch is connected to the input line, the second terminal of the switch is connected to the injector housing [Figure 3 shows the upper terminal of the switch is connected to pins and lower terminal is configured to connect to the injector housing]; and a plug injector has two poles and includes the input line and the output line and includes no further lines for a state detection [Figure 3 describes connector pins (34 and 36) as considered as input and output line of the injector connector].

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have utilized Legrand injector device which included the modified injector plug to be had two poles as taught by Wright for the purpose of providing an new or improved injector structural configuration.
Regarding claim 2, as discussed in claim 1, the modified Legrand further describes the resistor (Ri) is connected in the circuit [Figure 8].
Regarding claim 3, as discussed in claim 1, the modified Legrand further describes the connector (70) [Legrand] which would have been considered to be included the input and output lines [34, 36; Figure 3, Wright] which connected to the electrical circuit (84) and further connected to an electromagnetic [actuator (24)] in order to cause the needle tip (46) to be lifted from the needle seat (48) upon application of a current guided over the input and output lines [para. 0049, Legrand].
Regarding claim 5, see rejection in claim 1.
Regarding claim 6, as discussed in claim 1, the modified Legrand further describes a fuel injector provided with a device (ECU) for detecting the position of the needle; and further notes Figure 8 which describes an electrical circuit for acquiring and measuring the signal representing the position of the needle (16) [Figure 8, Legrand].
Regarding claim 7, as discussed in claim 6, see Figure 8.
Regarding claims 8-11, as discussed in claim 6, which further regarding to the routine measure in the art [para. 0046-0048, Legrand].
Regarding claim 12, see discussion in claim 1.
Regarding claims 13 and 14, as discussed in claim 6, the described fuel injector would have been well-known to be used in the internal combustion engine of the motor vehicle.
Regarding claim 21, see Figure 8 [Legrand].
Legrand].
Regarding claim 23, see para. 0036 [Legrand].
Regarding claim 24, as discussed in claim 23, the actuator (24) would have been well-known to be considered as a piezo element.
Regarding claim 25, see para. 0048 and 0049 [Legrand].
Regarding claim 26, see para. 0048 [Legrand].
Regarding claims 27-29, as discussed in para. 0046-0048 [Legrand], it would have been well-known to provide at least one of the currents resulting from the application of the voltage is less than or equal to one tenth or one hundredth or one thousandth of the injection current for application. 

Response to Arguments 
6. 	The Applicant's Remarks filed on August 25, 2021; which respect to the rejection(s) of claim(s) 1-3, 5-14 and 21-29 in previous rejection have been fully considered and are persuasive.  However, upon further consideration, new reference Wright [US 6,120,005] has read on the modified claimed limitations.  
Therefore, claims 1-3, 5-14 and 21-29 continue to be rejected as set forth above.

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
November 29, 2021


/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        December 1, 2021